Citation Nr: 1756814	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-34 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.

4.  Entitlement to service connection for disorders affecting the right lower extremity, to include the knee and ankle.

5.  Entitlement to service connection for disorders affecting the left lower extremity, to include the knee and ankle.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.   The Veteran presented sworn testimony at a hearing before the undersigned in September 2016.   

The Veteran's claim of service connection for right and left leg disorders have been recharacterized to include all disorders of the leg, knee and ankle that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, tinnitus, bilateral leg and ankle disorders and bilateral foot disorders.  He contends that his orthopedic disorders are related to the jumps he performed as a paratrooper during service, including injuries he sustained when he landed on a tree stump.  See September 2016 Hr'g Tr. at 5, 11, 21-28.  He further reports that his bilateral hearing loss and tinnitus began in service and resulted from his exposure to excessive loud noise in the planes, while working in the telecommunications mobile units and during firearms training.  See September 2016 Hr'g Tr. at 15-16.  

The Board finds that remand is appropriate so that additional records may be obtained and the Veteran may be provided VA examinations and medical opinions concerning his claims.

Bilateral Leg, Knee, Ankle, and Foot Disorders

VA medical examinations should be scheduled to address the Veteran's bilateral ankle and foot claims.  His service treatment records (STRs) show that he reported leg and ankle symptoms during service and his more recent medical records show complaints of leg, ankle and foot problems during the appeal period.  Thus, VA examinations should be provided to determine what current disorders the Veteran has had during the appeal period and whether any of them are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be provided a new VA examination in connection with his right and left knee and leg disorders.  The Veteran's post-service medical records show that in addition to bilateral knee disorders, he has also experienced neuropathy in his lower extremities during the appeal period.  At a March 2012 VA examination, he was diagnosed with psoriatic arthritis and degenerative joint disease affecting both knees.  The VA examiner did not address whether the Veteran has neuropathy affecting either lower extremity, or provide an opinion as to whether the Veteran's psoriatic arthritis had its onset during service or is otherwise related to service.  Moreover, although the examiner opined that the Veteran's degenerative joint disease was less likely than not incurred in or caused by an injury in service, the examiner observed that the Veteran's in-service jump accident "may have contributed to [his] worsening knee condition."  The Board notes that the Veteran's in-service injury does not have to be the sole cause of his current bilateral knee disorders for service connection to be granted, but that the evidence need only show a causal connection or "nexus" between the in-service injury and the current disability.  There are also medical opinions dated from 2013 through 2016 wherein medical providers from Kaiser Permanente essentially wrote that the Veteran's history of peripheral neuropathy, arthritis, and bilateral knee end-stage degenerative joint disease may be related to his background as an Army paratrooper and/or past injuries while in the Army.  The medical opinions are not definitive, however.  Thus, a new VA examination and medical opinion should be obtained addressing these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Bilateral Hearing Loss and Tinnitus

Additionally, an addendum medical opinion should be obtained concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran reported that his bilateral hearing loss and tinnitus began in service and resulted from his exposure to the excessive loud noise he experienced.  See September 2016 Hr'g Tr. at 15-16.  In July 2013, a VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were less likely than not due to service, reasoning that although the Veteran attributed these disorders to his landing on a stump during a jump in 1979, there is no reference in the STRs to a head injury at that time or at any time during service.  Instead, the VA examiner noted, the records show that the Veteran sustained two injuries to his head post-service:  a basilar skull fracture and right temporal bone fracture during a fight and damage to his right skull during a motor vehicle accident in 2003.  Finally, the VA examiner observed that the Veteran's military occupational specialty does not indicate noise exposure sufficient to produce his current bilateral hearing loss.  The Board notes that although the Veteran's post-service medical records show that he suffered hearing loss in his right ear due to a motor vehicle accident in 2003, the records do not indicate that he sustained hearing loss in the left ear as a result of the motor vehicle accident.  Additionally, it does not appear that the July 2013 VA examiner considered the Veteran's competent reports concerning his noise exposure during service.  Thus, an addendum VA medical opinion is necessary.  

Social Security Administration Records

During his medical appointments the Veteran reported that he is in receipt of Social Security Disability benefits due at least in part to his knee disorders.  Attempts should be made to obtain records from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, as well as any additional medical records from the Veteran's non-VA medical providers.

2.  Obtain records from the Social Security Administration concerning the Veteran's claim for disability benefits.  

3.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature, onset and etiology of his bilateral leg, knee, ankle and foot disorders.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a)  identify all right and left leg, knee, ankle and foot disorders that are present; and 

(b)  state whether it is at least as likely as not that any of the Veteran's diagnosed leg, knee, ankle or foot disorders, including neuropathy and psoriatic arthritis, (i) had its clinical onset during active service, or (ii) is otherwise related at least in part to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the activities he performed in service affecting his legs, knees, ankles and feet, as well as the onset and recurrence of his symptoms.  Specifically, the examiner should consider the Veteran's testimony that he had numerous hard landings as a paratrooper in service and that he experienced recurrent leg, knee, ankle and foot pain since service.  The examiner should also consider the April 1979 STR showing report of left knee pain, the June 1979 STR concerning a shin injury, the July 1980 STR regarding trauma to the right ankle during a jump, and the August 1980 STR showing report of right leg cramps, weakness and soreness and right ankle pain since a Florida parachute jump three weeks prior.  The medical opinions provided by the Kaiser Permanente physicians should also be addressed.

4.  After completing the development in paragraphs 1 and 2 above (to the extent possible), obtain an addendum medical opinion addressing the etiology of the Veteran's hearing loss and tinnitus.  

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were incurred in service or are otherwise related to his reported noise exposure during service.  In providing an opinion, the examiner should consider the Veteran's reports of excessive noise exposure in service.  

If the examiner finds that the Veteran's hearing loss is due to a post-service injury, the examiner should provide a rationale for that opinion, specifically addressing the lack of a finding of left ear hearing loss in connection with the 2003 motor vehicle accident.
  
If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


